internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi - plr-132577-01 date may legend decedent grandson trust charity charity charity charity corporation date year s dollars x dollars y dollars z dollars dear - - - - - - - - - - - - - - this is in response to the date letter and other correspondence from your authorized representative requesting rulings concerning the generation-skipping_transfer_tax income_tax and gift_tax consequences of the proposed modification of the trust the facts submitted are as follows decedent died testate on date prior to pursuant to the terms of decedent’s will a residuary testamentary_trust trust was established primarily for the benefit of decedent’s grandson grandson under the terms of trust grandson was to receive s dollars each year during his life upon grandson’s death the corpus was to be distributed as follows to charity to charity to charity and to charity the terms of trust provide that no beneficiary could alienate or encumber his her interest in the income or principal and no beneficiary’s interest was subject_to claims of his her creditors prior to distribution trust was funded with stock of corporation with an approximate value of x dollars in year pursuant to a court order the investments of trust were restructured and the dispositive provisions of trust were modified to provide for annual income distributions to grandson in accordance with a performance chart the order required distributions to grandson of an amount equal to the lesser_of the maximum income amount set forth in the performance chart or the actual net_income of trust grandson was guaranteed a minimum income amount even if actual trust income was less than that minimum income amount thus if earnings_of trust are sufficient grandson would receive more than the minimum stated plr-132577-01 amounts each accounting_period in addition charitie sec_1 and received a lump sum payment upon grandson’s death the remaining corpus was to be distributed to the charity charity charity and charity or their successors in the same proportion as set forth in trust subsequently disputes arose regarding the continuing administration of trust the parties have entered into an agreement to resolve the dispute the agreement will be submitted to the appropriate court for approval under the terms of the proposed agreement corpus of trust in excess of z dollars will be distributed immediately to charity charity charity and charity or their successors in the same proportion of their current remainder interests in trust upon distribution the charities’ interest in trust will terminate the remaining assets of trust will continue in trust for the benefit of grandson grandson will receive at least annually an amount equal to seven percent of the net fair_market_value of the property held in trust determined on a specified date in each calendar_year in addition the trustee may distribute income or principal to provide adequately for the reasonable support of grandson on grandson’s death the remaining corpus will be distributed pursuant to grandson’s exercise of a testamentary general power to appoint the remaining corpus to anyone including his estate or the creditors of his estate any portion of the trust not effectively appointed by the exercise this power will be distributed to grandson’s surviving descendants free of trust rulings requested you have requested the following rulings the implementation of the terms of the proposed agreement and court order will not result in the realization of capital_gain capital_loss or taxable_income by any party to the order the implementation of the proposed agreement and court order will not result in a taxable gift by any party to the order of either a present or future_interest in property during the administration of the trust or as a result of grandson’s death the implementation of the proposed agreement and court order will not result in trust losing its status as exempt from generation-skipping_transfer gst tax ruling_request income_tax sec_61 of the internal_revenue_code provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property will be the excess of the amount_realized from the sale over the adjusted_basis provided in sec_1011 for determining gain and the loss will be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of any property received sec_1001 provides that the entire amount of the gain_or_loss determined under plr-132577-01 sec_1001 on the sale_or_exchange of property shall be recognized sec_1001 provides that in determining gain_or_loss from the sale or disposition of a term_interest_in_property that portion of the adjusted_basis of such interest which is determined pursuant to sec_1014 sec_1015 or sec_1041 to the extent that such adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 a term_interest_in_property includes an income_interest in a_trust sec_1001 provides that the general_rule of sec_1001 does not apply to a sale_or_other_disposition which is a part of a transaction in which the entire_interest in property is transferred to any person or persons sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_1_1001-1 provides that for purposes of determining the gain_or_loss from the sale_or_other_disposition of a term_interest_in_property a taxpayer shall not take into account that portion of the adjusted_basis of such interest which is determined pursuant to sec_1014 of the code to the extent that such adjusted_basis is a portion of the adjusted uniform basis of the entire property as defined in sec_1_1014-5 sec_1014 of the code provides generally that the basis_of_property acquired from a decedent is the fair_market_value of the property at the date of the decedent's death sec_1_1014-4 provides that the basis_of_property acquired from a decedent as determined under sec_1014 is uniform in the hands of every person having possession or enjoyment of the property at any time under the will or other instrument or under the laws of descent and distribution the principle of uniform basis means that the basis of the property to which proper adjustments must of course be made will be the same or uniform whether the property is possessed or enjoyed by the executor or administrator the heir the legatee or devisee or the trustee or beneficiary of a_trust created by a will or an inter_vivos_trust where more than one person has an interest in property_acquired_from_a_decedent the basis of such property shall be determined and adjusted without regard to the multiple interests the basis for computing gain_or_loss on the sale of such multiple interests shall be determined under sec_1_1014-5 sec_1_1014-5 of the regulations defines the term adjusted uniform basis as the uniform basis of the entire property adjusted as required by sec_1016 and sec_1017 to the date of sale_or_other_disposition of any interest in the property sec_1_1014-5 provides that in determining gain_or_loss from the sale_or_other_disposition after date of a term_interest_in_property as defined in sec_1_1001-1 the adjusted_basis of which is determined pursuant or by reference to sec_1014 relating to the basis_of_property acquired from a decedent or sec_1015 relating to the basis_of_property acquired by gift or by a transfer in trust that part of the adjusted uniform basis assignable under the rules of a to the interest sold or otherwise_disposed_of shall be disregarded to the extent and in the manner provided by sec_1001 and paragraph f of plr-132577-01 sec_1_1001-1 an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the application of sec_1001 to trust interests is illustrated by two cases in 30_tc_798 the taxpayer exchanged her income_interest in a_trust for an annuity and the court concluded that this was a realization event taxpayer’s income_interest had entitled her to dividends_paid by a corporation the stock of which was owned by the trust she transferred the income_interest to her husband who agreed in exchange to pay her fixed sums annually until her death a contrary result was reached in 419_f2d_999 7th cir in that case the taxpayer exchanged an interest in a_trust for a right to specified annual payments from the remainderman of the trust and the court held that taxpayer did not as a result dispose_of her trust interest after the transaction taxpayer was to receive the same annual payments from the remainderman as she had been receiving from the trust the court distinguished the transaction from that found to be a realization event in evans the amount of mrs evans’ interest in the trust was not definitive it varied with the dividend return on the trust stock she exchanged this ‘uncertainty’ for definitely ascertained yearly payments from her husband f 2d pincite the proposed trust modification in this case more closely resembles the situation in evans than that in silverstein and should be considered a realization event grandson currently is entitled to trust income subject_to a floor and a ceiling under the proposed order he would become entitled to annual payments of seven percent of the fair_market_value of the trust property with the trustee having some discretion to make additional payments under certain circumstances even assuming that the projected payments under the proposed order approximate those that would be made under the current terms of the trust under the proposed order grandson would lose the protection of the guaranteed minimum annual payments required by the performance chart he also would not be limited by the performance chart’s maximum annual payment ceilings finally payments would be determined without regard to trust income in short grandson’s interest in the modified trust would entail legal entitlements different from those he currently possesses this conclusion is reinforced by adding to the taxpayer’s current entitlement the general_power_of_appointment over any trust corpus even though this was a necessary element in a favorable gst conclusion set forth in issue below pursuant to sec_1001 the portion of the adjusted uniform basis assigned to grandson’s interest in trust is disregarded the exception contained in sec_1001 is not plr-132577-01 applicable because the entire_interest in trust’s assets is not being sold or otherwise_disposed_of to a third party accordingly for purposes of this transaction grandson has no basis in his interest in trust therefore the amount of gain grandson realizes under sec_1001 is the amount grandson realized from the disposition of his assets in trust the gain realized by grandson from the disposition of his interest will be long term capital_gain see revrul_72_243 1972_1_cb_233 providing that a sale of an income_interest in a_trust is a sale of a capital_asset within the meaning of sec_1221 and sec_1222 ruling_request gift_tax sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible it is represented that the portion of trust to be distributed to charitie sec_1 through and to the continuing trust for the benefit of grandson was determined based on arms-length negotiations as noted income and principal from grandson’s trust will be distributable only to grandson during his lifetime and the principal will be subject_to grandson’s general power to appoint the property at his death accordingly we conclude that grandson will not be treated as making a gift subject_to the gift_tax under sec_2501 as a result of the proposed agreement and court order ruling_request generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act the generation-skipping_transfer gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest plr-132577-01 to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer as discussed above under the proposed agreement and court order the amount of trust corpus in excess of z dollars will be distributed to charity charity charity and charity or their successors in the same proportion of their current remainder interests in trust the remaining assets of trust will continue to be held in trust for the exclusive benefit of grandson during his lifetime in addition grandson will have a testamentary general power to appoint the corpus of this trust to anyone including his estate or the creditors of his estate accordingly the assets of the continuing trust will be included in grandson’s gross_estate for estate_tax purposes under sec_2041 further grandson will be treated as the transferor of the trust corpus for gst tax purposes under sec_2652 under these circumstances based on the facts submitted and the representations made we conclude that implementation of the proposed order will not cause trust to lose its exempt status for generation-skipping_transfer_tax purposes in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter should be attached to any income gift estate or generation- skipping transfer_tax returns that you may file relating to this matter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george masnik branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
